Citation Nr: 0533953	
Decision Date: 12/16/05    Archive Date: 12/30/05

DOCKET NO.  04-07 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased rating for status post left 
fibular fracture with ankle instability, currently evaluated 
as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


INTRODUCTION

The veteran served on active military duty from September 
1983 to September 1987.
 
This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2003 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California.


FINDING OF FACT

Medical evidence demonstrates that the veteran's status post 
left fibular fracture with ankle instability is productive of 
marked impairment, consisting of persistent ligamentous 
laxity, a partial tear of the peroneus longus tendon, a 
probable tear of the anterior talofibular ligament, a sprain 
of the tibiotalar ligament, and limitation of motion due to 
pain and fatigue, with a major impact on function. 


CONCLUSION OF LAW

The criteria for a 30 percent disability rating for status 
post left fibular fracture with ankle disability have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & 
Supp. 2005); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code 5262 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

This appeal arises out of the veteran's claim that his status 
post left fibular fracture with ankle instability, currently 
evaluated as 20 percent disabling, should be granted a higher 
rating.  He maintains that his ankle frequently gives out, 
and is nearly always discolored and swollen, with varying 
levels of discomfort.  

A brief review of the history of this appeal is as follows.  
In an October 2003 rating decision, the veteran was awarded 
service connection for status post left fibular fracture with 
ankle instability.  A 10 percent rating was assigned from 
March 2003.  This award was based on evidence that the 
veteran sustained an injury in service, and a recent VA 
examination showed chronic residuals.  The veteran disagreed 
with the 10 percent disability rating assigned, and initiated 
the present appeal.  More recently, in a February 2004 
decision by a Decision Review Officer, the veteran was 
awarded a 20 percent disability rating for his status post 
left fibular fracture with ankle instability, effective from 
March 2003.  The veteran continued to express his 
disagreement with that disability rating.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993)(when a veteran is not granted the 
maximum benefit allowable under the Schedule for Rating 
Disabilities, the pending appeal as to that issue is not 
abrogated).  

Before turning to the merits of this appeal, the Board must 
first examine whether the requirements under the Veterans 
Claims Assistance Act of 2000 (VCAA) were satisfied.  The 
VCAA describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  
 
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).
 
In the present case, VA satisfied its duty to notify by means 
of a May 2003 letter from the RO to the veteran that was 
issued prior to the initial rating decision.  The letter 
explained VA's and the veteran's respective duties for 
obtaining evidence.  The letter included three attachments, 
including one entitled "What the evidence must show."  
Although a copy of that attachment is not in the claims file, 
the principles of administrative regularity support a 
conclusion that the attachment was sent, and that the 
attachment explained what the evidence must show to support a 
claim for service connection.  See Ashley v. Derwinski, 2 
Vet. App. 307, 308-09 (1992) (there is a presumption of 
regularity in which it is assumed that government officials 
properly discharged their official duties).  

The May 2003 letter was mailed after the receipt of the 
veteran's March 2003 claim for service connection.  As noted 
earlier in this decision, service connection was granted in 
an October 2003 rating decision, and the veteran disagreed 
with the 10 percent disability rating assigned to his 
disability.  Consistent with the holding in VAOPGCPREC 8-
2003, the veteran was not sent a second VCAA notice letter 
when he initiated his "downstream" claim for an increased 
rating.  However, the February  2004 statement of the case 
(SOC), provided the veteran with a copy of the laws and 
regulations pertaining to claims for increased ratings for 
this injury.  The SOC also included an explanation that an 
increase had been granted based on the Decision Review Officer 
(DRO) determination that malunion of tibia and fibula with 
moderate ankle disability under Diagnostic Code 5262 
warranted assignment of a 20 percent disability rating.  
Moreover, in March 2004, the veteran was sent a second VCAA 
letter, which explained that to establish entitlement to an 
increased rating, the evidence must show that the service-
connected condition worsened.  That letter also informed the 
veteran of what evidence he was responsible for getting, and 
what evidence VA could get on his behalf.

Under these circumstances, the Board is satisfied that the 
notice requirements of the VCAA have been substantially met, 
and any deficiencies constitute no more than harmless error.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio, 
supra; Pelegrini, supra; see also Mayfield, supra.
 
VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  In the 
present case, the veteran's service medical records and post-
service VA treatment records have been obtained.  The veteran 
was asked to provide an authorization for VA to request 
medical records from his private physician or, alternatively, 
to assist the VA in obtaining those records.  The veteran did 
not indicate that he had received any private medical 
treatment for his ankle disability, and there is no 
indication of any relevant records that VA failed to obtain.
 
Assistance shall also include providing a medical or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. §  5103(A)(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  In the matter at hand, the veteran was afforded VA 
examinations in September 2003, and April 2004.  In short, 
the Board finds that the duty to notify and assist the 
veteran under the VCAA was satisfied, and the case is ready 
for appellate review.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making a 
disability evaluation.  38 C.F.R. § 4.1.  However, the 
current level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In evaluating 
disabilities of the musculoskeletal system it is necessary to 
consider, along with the schedular criteria, functional loss 
due to flare-ups of pain, fatigability, incoordination, pain 
on movement, and weakness.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995)(diagnostic codes that provide ratings solely based on 
loss of range of motion must consider functional loss and 
factors of joint disability attributable to pain).

The veteran's status post left fibular fracture with ankle 
instability is currently assigned a 20 percent disability 
rating under 38 C.F.R. § 4.71a, Diagnostic Code 5262, which 
prescribes a 20 percent rating for impairment of the tibia 
and fibula with moderate knee or ankle disability.  A 30 
percent rating requires malunion of the tibia and fibula, 
with marked knee or ankle disability.  A 40 percent rating 
requires evidence of nonunion of the tibia and fibula, with 
loose motion, requiring a brace.  38 C.F.R. § 4.71a, 
Diagnostic Code 5262.

Turning to the evidence of record, in September 2003, the 
veteran underwent a VA examination for joints.  He reported 
to the examiner that while participating in a drill in 
service, he jumped some stairs and landed on the left lateral 
side of his left ankle.  He heard a pop and had severe pain, 
and was treated with a cast that he wore for two months.  
Although he returned to immediate duty, he reported that the 
pain and weakness continued and worsened over the years.  He 
stated that he currently experienced near constant pain in 
the ankle that improved with rest, but increased with 
activity.  He indicated that his ankle was unstable, and he 
experienced flare-ups that would last for two to three days.  
He reported that he took one to two Vicodin per day.  

Physical examination of his ankle revealed a mildly 
osteophytic lateral malleolus and the medial malleolus 
appeared erythematous with some bruising.  Range of motion of 
the left ankle was:  flexion to 135 degrees (with force by 
the examiner), extension to zero degrees, internal and 
external rotation to 10 degrees, and inversion and eversion 
to 10 degrees with pain.  The examiner noted point tenderness 
anterior to the left medial malleolus and in the post fibular 
region.  The veteran's gait was described as normal, and he 
was able to balance on the left leg, but he could not stand 
on his left heel.  Ankle films from May 2003 revealed an old 
fracture deformity at the lateral malleolus with no 
significant post traumatic osteoarthritis.  The diagnosis was 
status post left fibular fracture with ankle instability.  

In November 2003, the veteran underwent an MRI of the left 
ankle, which revealed fluid surrounding the tendon sheaths of 
the peroneus longus and brevis, and a partial tear of the 
peroneus longus tendon.  There was some fluid surrounding the 
tendon sheath of the flexor hallucis longus, compatible with 
partial tear or tenosynovitis.  There was also an old 
fracture deformity of the distal fibula, with some thickening 
of the calcaneaofibular ligament, which was described as 
"probably chronic" and related to previous trauma.  The 
anterior talofibular ligament (ATF) was also identified as 
possibly torn, probably also related to previous injury.  
There was minimal soft tissue swelling medially and 
laterally.  Finally, there was sprain of the tibiotalar and 
tibionavicular ligaments.  

The file contains VA treatment records, covering a period of 
time from May 2003 to January 2004.  The veteran was 
periodically treated for his left ankle during that time, and 
he consistently reported increasing pain in his left ankle.  
In January 2004, the veteran was seen at a VA outpatient 
clinic with complaints of continued left ankle pain.  The 
examiner noted left ankle pain along the lateral malleolus, 
distal towards toes, and mild edema.  The examiner also 
reviewed the November 2003 MRI results.  The assessment was 
ankle pain with abnormal MRI.  It was noted that the veteran 
was seeing an orthopedist and would decide if he would pursue 
surgery.  

In April 2004, the veteran underwent another VA examination 
for the joints.  He described the history of his injury to 
the examiner, and indicated that his ankle rolled frequently 
(one to three times per month) and he could not drive a car 
with a clutch.  The pain was slowly worsening, and he had 
difficulty climbing stairs.  He was taking about 45 Vicodin 
per month.  Examination revealed mild swelling of the ankle, 
and the left ankle measured 27.5 centimeters, as compared 
with 26 centimeters for the right ankle.  There was mild to 
moderate laxity of the lateral collateral ligaments, along 
with weakness of dorsiflexion and extensor hallucis longus 
musculature.  The veteran was unable to walk on his heels, 
and could not dorsiflex his foot with as much strength as the 
right side.  There was tenderness on the lateral malleolus.  
Range of motion was as follows:  dorsiflexion was 10, plantar 
flexion 30, inversion 30, eversion 15.  The examiner remarked 
that the veteran was quite tender over the medial aspects of 
the ankle over the deltoid ligaments in both anterior and 
posterior to the malleolus on examination.  The examiner 
stated that the had the claims file available for review, and 
also remarked that the veteran was still working his usual 
job as a chiropractor.  The assessment was status post left 
ankle fracture with persistent ligamentous laxity; partial 
tear of the peroneous longus tendon; probable tear of the ATF 
ligament, left ankle; and sprain of the tibiotalar ligament 
of the left ankle.  The examiner stated that the veteran's 
pain began at the range of motion described, and the veteran 
was limited primarily by pain, and also somewhat by fatigue.  
The examiner stated that pain had "a major functional 
impact."

The Board has carefully reviewed all the evidence of record 
and finds that, resolving all doubt in favor of the veteran, 
the evidence supports a 30 percent disability rating for 
status post left fibular fracture with ankle instability, but 
no higher.  As summarized in pertinent part above, the 
medical evidence of record consistently reflects that the 
veteran's left ankle disability is manifested by swelling, 
tenderness, weakness, instability, and pain.  There are x-ray 
findings of an old fracture deformity, and MRI findings of 
fluid surrounding some of the tendons in the left foot, a 
probable tear of the AFT ligament, a partial tear of the 
peroneous longus tendon, along with other significant 
ligamentous involvement.  In short, the clinical findings 
alone demonstrate a degree of ankle disability that appears 
more than moderate.  

Moreover, the record consistently reflects the veteran's 
complaints of left ankle pain and functional impairment.  In 
the most recent VA examination of record, the examiner 
remarked, in essence, that the veteran's ankle motion was 
limited by pain.  Specifically, the examiner recorded 
clinical findings of less than full range of ankle motion.  
Following the assessment, the examiner stated that the 
veteran's pain began at the range of motion described (which 
was limited) and also stated that the veteran's ankle pain 
resulted in major functional impairment.

Given the severity of the clinical findings surrounding the 
veteran's left ankle disability, combined with the findings 
of pain and functional impairment due to pain, the Board 
finds that the evidence demonstrates that the degree of 
impairment more closely approximates the criteria for a 30 
percent disability rating under Diagnostic Code 5262, 
representing malunion of the tibia and fibula, with marked 
knee or ankle disability than it does a 20 percent rating.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5262; see also DeLuca, 
supra; 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59.

The Board has considered whether a higher disability rating 
is warranted for the left ankle disability, but finds that 
the preponderance of the evidence is against such a finding.  
In that regard, the veteran is already receiving more than 
the maximum disability rating assigned for marked limitation 
of motion for the ankle.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5271.  Additionally, there is no evidence of ankylosis 
of the left ankle, warranting a higher evaluation under 
Diagnostic Code 5270, which provides for a 40 percent rating 
for ankle ankylosis in plantar flexion at more than 40 
degrees.  Nor is there any evidence in this case that the 
veteran's limitation of ankle motion is of such severity that 
it should be rated by analogy to ankylosis.  For example, 
despite the veteran's complaints of pain, his inability to 
stand on his left heel, and his limitations of function due 
to pain and weakness, he is still able to walk, climb stairs, 
and work, albeit with limitations.  

The Board has also considered whether a 40 percent rating is 
warranted under Diagnostic Code 5262, which represents 
nonunion of the tibia and fibula, with loose motion, 
requiring a brace.  However, although the veteran's clinical 
findings represent marked disability, there is no clinical 
evidence of nonunion of the tibia and fibula.  Moreover, 
although there are findings of instability and laxity in the 
left ankle, the Board finds that such findings are 
contemplated in the 30 percent disability rating assigned 
pursuant to this decision.  The clinical findings, while 
significant, do not appear to rise to the severity of 
findings that would be analogous to a situation in which 
there was actual nonunion of the tibia and fibula.  In that 
regard, as noted above, the veteran is still able to walk and 
function (including work as a chiropractor), although his 
function is limited by pain.  

In short, the Board finds that the evidence supports a 30 
percent disability rating for the veteran's status post left 
fibular fracture with ankle instability, but the 
preponderance of the evidence is against a higher rating at 
this time.  In reaching the foregoing determination, the 
Board has considered the clinical manifestations of the 
veteran's disability, including any effects on the veteran's 
earning capacity and his ordinary activity.  See 38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.  Should the veteran's disability 
picture change in the future, he may be assigned a higher 
rating.  See 38 C.F.R. § 4.1.  At present, however, there is 
no basis for a rating in excess of 30 percent for status post 
left fibular fracture with ankle instability.  The Board has 
considered the benefit of the doubt rule in this case, and 
applied that doctrine in awarding the 30 percent rating.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Finally, the Board has considered whether the veteran's 
disability presents such an exceptional or unusual disability 
picture as to render impractical application of the regular 
schedular standards.  38 C.F.R. § 3.321(b)(1).  In the most 
recent VA examination of record, dated in April 2004, the 
examiner noted that the veteran works as a chiropractor, and 
was currently "doing his usual job."  The veteran has not 
specifically alleged, nor does the record reflect, that his 
status post left fibular fracture with ankle instability has 
adversely affected his employment, beyond that already 
contemplated in the Schedule for Rating Disabilities.  See 
38 C.F.R. § 4.1.  In the absence of evidence in the record of 
frequent periods of hospitalization or marked interference 
with employment, there is no indication that the schedular 
criteria are inadequate to evaluate the veteran's status post 
left fibular fracture with ankle instability.  As such, the 
Board finds no basis to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an extra-schedular evaluation.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996) (the Board may affirm an 
RO conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1)). 


ORDER

Subject to the rules and regulations governing awards of 
monetary benefits, a 30 percent disability rating is assigned 
to status post left fibular fracture with ankle instability.



____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


